         Case 1:19-cv-01704-JSR Document 265 Filed 09/24/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE GSE BONDS ANTITRUST
                                                          Case No. 1:19-cv-01704 (JSR)
LITIGATION


      PLAINTIFFS’ NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF
           STIPULATION AND AGREEMENT OF SETTLEMENT WITH
      FIRST TENNESSEE BANK, N.A. & FTN FINANCIAL SECURITIES CORP.

       PLEASE TAKE NOTICE that, on October 11, 2019 at 2:00 p.m., at the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl St., New York, NY 10007-1312, in the Courtroom

of the Honorable Jed S. Rakoff, Plaintiffs Joseph M. Torsella, in his official capacity as the

Treasurer of the Commonwealth of Pennsylvania and statutory custodian of all Commonwealth

Funds; City of Birmingham Retirement and Relief System; Electrical Workers Pension Fund Local

103, I.B.E.W.; and Local 103, I.B.E.W. Health Benefit Plan (“Plaintiffs”) will, and hereby do,

move the Court pursuant to Fed. R. Civ. P. 23(e) for an order:

       (1)     preliminarily approving the proposed settlement with First Tennessee Bank, N.A.

               and FTN Financial Securities Corp. and the proposed settlement with Deutsche

               Bank Securities Inc.;

       (2)     approving Huntington National Bank as Escrow Agent;

       (3)     approving A.B. Data, Ltd. as Claims Administrator;

       (4)     approving proposed forms of notice to the proposed settlement class; and

       (5)     authorizing notice as provided in the Order.

       Submitted herewith in support of this Motion are the:

       (1)     Plaintiffs’ Memorandum of Law in Support of Motion for Preliminary Approval of

               Stipulation and Agreement of Settlement with First Tennessee Bank, N.A. & FTN

               Financial Securities Corp.; and
        Case 1:19-cv-01704-JSR Document 265 Filed 09/24/19 Page 2 of 4



      (2)    Declaration of Christopher M. Burke in Support of Plaintiffs’ Motion for

             Preliminary Approval of Stipulation and Agreement of Settlement with First

             Tennessee Bank, N.A. & FTN Financial Securities Corp.

Dated: September 24, 2019

s/ Christopher M. Burke                      VINCENT BRIGANTI
CHRISTOPHER M. BURKE (CB-3648)               CHRISTIAN LEVIS
SCOTT+SCOTT ATTORNEYS AT                     MARGARET MACLEAN
LAW LLP                                      ROLAND R. ST. LOUIS, III
600 W. Broadway, Suite 3300                  LOWEY DANNENBERG, P.C.
San Diego, CA 92101                          44 South Broadway, Suite 1100
Tel: (619) 233-4565                          White Plains, NY 10601
Fax: (619) 233-0508                          Tel: (914) 997-0500
cburke@scott-scott.com                       Fax: (914) 997-0035
                                             vbriganti@lowey.com
DAVID R. SCOTT (DS-8053)                     clevis@lowey.com
AMANDA F. LAWRENCE (AL-8804)                 mmaclean@lowey.com
KRISTEN ANDERSON (KA-1965)                   rstlouis@lowey.com
DONALD A. BROGGI (DB-9661)
THOMAS BOARDMAN (TB-0530)                    Interim Co-Lead Counsel for the Class and
SCOTT+SCOTT ATTORNEYS AT                     Attorneys for Plaintiff Joseph M. Torsella is the
LAW LLP                                      Treasurer of the Commonwealth of Pennsylvania
The Helmsley Building                        and the head of the Pennsylvania Office of the
230 Park Ave., 17th Floor                    State Treasurer
New York, NY 10169
Tel: (212) 223-6444
Fax: (212) 223-6334
david.scott@scott-scott.com
alawrence@scott-scott.com
kanderson@scott-scott.com
dbroggi@scott-scott.com
tboardman@scott-scott.com

Interim Co-Lead Counsel for the Class and
Attorneys for Plaintiff City of Birmingham
Retirement and Relief System




                                             2
         Case 1:19-cv-01704-JSR Document 265 Filed 09/24/19 Page 3 of 4



CHRISTOPHER CRAIG                               TODD A. SEAVER
Chief Counsel                                   CARL N. HAMMARSKJOLD
PENNSYLVANIA TREASURY                           BERMAN TABACCO
DEPARTMENT                                      44 Montgomery Street, Suite 650
OFFICE OF THE CHIEF COUNSEL                     San Francisco, CA 94104
129 Finance Building                            Tel: (415) 433-3200
Harrisburg, PA 17120                            Fax: (415) 433-6382
ccraig@patreasury.gov                           tseaver@bermantabacco.com
                                                chammarskjold@bermantabacco.com
Attorney for Plaintiff Joseph M. Torsella, in
his official capacity as the Treasurer of the   LESLIE R. STERN
Commonwealth of Pennsylvania                    BERMAN TABACCO
                                                One Liberty Square
                                                Boston, MA 02109
                                                Tel: (617) 542-8300
                                                Fax: (617) 542-1194
                                                lstern@bermantabacco.com

                                                Attorneys for Plaintiffs Electrical Workers
                                                Pension Fund Local 103, I.B.E.W., and Local
                                                103, I.B.E.W. Health Benefit Plan




                                                3
         Case 1:19-cv-01704-JSR Document 265 Filed 09/24/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the email addresses denoted on the Electronic Mail Notice List.


                                             s/ Christopher M. Burke
                                             Christopher M. Burke




                                                4
